Name: Commission Regulation (EEC) No 2760/84 of 26 September 1984 amending quantitative limits fixed for imports of certain textile products originating in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 84 Official Journal of the European Communities No L 260/61 COMMISSION REGULATION (EEC) No 2760/84 of 26 September 1984 amending quantitative limits fixed for imports of certain textile products originating in Peru THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Peru, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby increased for 1984 by the addi ­ tional quantities set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1984. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 374, 31 . 12. 1982, p. 106. 0 OJ No L 380, 31 . 12. 1983, p. 1 . ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Additional quantities for 1984 1 55.05 55.05-13, 19, 21 , 25, 27, 29 , 33 , 35 , 37, 41 , 45, 46, 48 , 51 , 53, 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83, 85, 87 Cotton yarn, not put up for retail sale Peru DK D I UK EEC Tonnes 40 (') 80 (') 40 (') 40 0 200 (') (') The additional quantities are exclusively reserved for cotton yam classified as 56 count (British) (94 metric count), falling within NIMEXE codes 55.05-21 , 25, 27, 29, 55, 57, 85, 87.